 WASHINGTON STAR CO391The Washington Star Company and Columbia Typo-graphical Union No. 101. Case 5-CA-13812-214 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 March 1983 Administrative Law JudgeSidney J. Barban issued the attached decision. Ex-ceptions to the judge's decision were due 29 April1983. The Respondent's exceptions and supportingbrief postmarked 29 April 1983 were received 2May 1983. The Respondent's exceptions were re-jected by the Board as untimely. On 1 June 1983by telegraphic order, the Board denied the Re-spondent's "Motion for Reconsideration" and on 7June 1983 the Board issued an order adopting thejudge's rulings, findings, and conclusions.On 24 April 1984 the United States Court of Ap-peals for the District of Columbia Circuit deniedenforcement of the Board's order and remandedthe case to the Board for consideration of the Re-spondent's exceptions. By an order dated 12 June1984 the Board rescinded its order of 7 June 1983.The Respondent has filed exceptions to the judge'sdecision and a supporting brief. The General Coun-sel has filed an answering brief to the Respondent'sexceptions and brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has' decided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, the Wash-ington Star, Washington, D.C., its officers, agents,successors, and assigns, shall take the action setforth in the Order.The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsDECISION'STATEMENT OF THE CASESIDNEY J. BARBAN, Administrative, Law judge. Thismatter was heard at Washington, DC, on August 23and October 15, 1982, on a complaint issued on Decem-ber 21, 1981 (all dates are in 1981, unless otherwisenoted), pursuant to a charge filed by the above-namedCharging Party (the Union) on October 20. The com-plaint alleges that the above-named Respondent' violatedSection 8(a)(1) and. (5) of the National Labor RelationsAct (the Act) by declining to furnish the Union, as re-quested, with a copy of the contract between Respond-ent and the Washington Post Company (The Post) re-garding the purchase by the Post of certain equipmentand Respondent's Washington facility, which informa-tion, it is alleged, is necessary for and relevant to theUnion's performance of its function as the exclusive col-lective-bargaming r representative of the employees in thealleged appropriate bargaining unit.2 The answer deniesthe unfair labor practices alleged.On the entire record in this case, from observation ofthe witnesses, and their demeanor, and after due consid-eration of the briefs filed by the General Counsel andRespondent, I make the followingFINDINGS AND CONCLUSIONSL JURISDICTIONFor several years prior to August 7, 1981, Respondentpublished in the District of Columbia an evening news-paper of general circulation (The Evening Star). Duringthe annual period prior to that date, similar to its oper-ations in previous years, Respondent subscribed to inter-state news services, published nationally syndicated fea-tures, and had a gross annual volume of business exceed-ing $200,000. The Evening Star ceased publication onAugust 7, 1981. However, it was stipulated that Re-spondent at the time of, the hearing continued to be anemployer engaged in commerce within the meaning ofthe National Labor Relations Act, and I so find.The answer to the complaint admits and I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II SUMMARY OF FACTS AND ISSUESFor a number of years, Respondent recognized theUnion and several other labor organizations as the bar-gaining representatives of various separate bargainingunits of Respondent's employees. As has been noted, Re-spondent's bargaining contract with the Union, by its.1 Respondent's name as corrected at the hearing2 The complaint alleges, and I find, that an appropnate unit for thepurpose of collective bargaining within the meaning of the Act consistsof Respondent's employees performing work in the composing room, asset forth in Sec 7 of the bargaining agreement between Respondent andthe Union effective from January 1, 1979, to December 31, 1983, whichunit was described by William J Boarman, president of the Union, as"the composing room unit which consists of operators at typesetting ma-chines, makeup persons who would make up and assemble the newspa-per, proofreaders, ad makeup people, and machinists who perform main-tenance [on] the equipment which the [unit] employees operate"273 NLRB No. 61 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms runs to December 31, 1983. Among the provisionsof that contract are clauses (considered in more detailhereinafter) referred to :as "lifetime job guarantee" and"successorship" clauses, which are significant to theissues in this matter.After the owners of Respondent, apparently in July1981, decided to cease• publication of the Evening Star,for reasons not disclosed on this record, the variouslabor organizations involved, including the Union, werenotified, and Respondent met jointly, at first, with allthese Unions to answer questions and deal with problemsof common interest. Thereafter, Respondent met withthese Unions separately. During these separate meetings,the Union advised that it would continue to assert thecontinued viability of the lifetime job guarantee in itsbargaining agreement.On August 7, as has been noted, Respondent ceasedpublication of the Evening Star.On September 2, The Post, publisher of the morningnewspaper in the District of Columbia (The WashingtonPost) put out a news release to the effect that the ownersof The Evening Star had agreed to sell the plant former-ly used by Respondent in the District and most of itsequipment to The Post. A lengthy news article to thiseffect also appeared in The Washington Post. By letterdated September 4, the Union requested that Respondentfurnish the Union with a copy of "the purchase and saleagreement" between the Post and Respondent referredto, though stating no specific reason for the request.However, at a meeting with Respondent on September30, the Union contends that it specifically informed Re-spondent that it needed the sales agreement in order todetermine whether there had been a violation of the life-time job guarantee and the successorship clauses of thebargaining contract. Respondent denies this, and claimsthat the failure of the Union to demonstrate that the in-formation requested was reasonably necessary and rele-vant to the administration of its bargaining contract withthe Union and the asserted confidential nature of thedocument, relieves Respondent of any obligation to pro-vide that information. It is further contended, as dis-cussed, that certain alleged procedural errors at the hear-ing prevented Respondent from fully attacking the credi-bility of union representatives' testimony as to statementsassertedly made at the September 30 meeting.During this same period, the Union, which apparentlyhad a bargaining agreement with the Post similar to thatwith Respondent, was attempting to secure a copy of thesales agreement from the Post. The Union also apparent-ly filed an unfair labor practice charge against the Postwhen that publisher refused to provide the Unioni with acopy of the sales agreement, but seems to have with-drawn the charge.3 Respondent contends, quite vigor-3 During the hearing there was considerable dispute as to whether thefiling of such a charge against the Post was relevant It was held that thefiling of a charge against the Post was not relevant to this proceedingand I adhere to that view However, for the purpose of this decision Ihave assumed that such a charge was filed The numbering of this caseindicates that a closely related charge was filed The president of theUnion testified that thobgh the Union is not currently pursuing anything -against the Post it had done so at one timeously (on the record Respondent stated that this "goes tothe essence of the case"), that the Union's real purpose inseeking the sales agreement from Respondent was not toadminister its contract with the Respondent, but to at-tempt to have the Post comply with the lifetime jobguarantee in the Post's bargaining agreement, and thusthe Union's request of Respondent had no relevance toRespondent's bargaining agreement.Respondent further contends that the sales agreementcontains "sensitive" and "confidential" material, and thatit had an understanding with the Post not to disclose thedocument. In a somewhat related argument in its brief(p. 14), Respondent asserts that the sales agreement re-lates to Respondent's "business decision to terminate itsoperations," and, arguing that Respondent would not berequired to bargain over its decision to close, "[Respond-ent] does not have the attendant duty to disclose infor-mation, such as the sale agreement, that is relevant onlyto that decision." †III. THE COLLECTIVE-BARGAINING AGREEMENTThe significant clauses in the bargaining contract(G.C. Exh. 3) are contained in the Memorandum of_ Agreement attached to and made a part of the contract.These clauses, in relevant part, are the following (par-ticular provisions have been italicized for emphasis):(1) Job Guarantee(a)Each employee whose name appears on thelist of employees to be known as the Job GuaranteeRoster will be entitled to the benefits set forth inparagraph (b).(b)The publisher agrees that all of its composingroom employees whose names appear on the JobGuarantee Roster wil be guaranteed a regular full-time situation . . . with the publisher in accordance_ with the provisions of the latest Collective-Bargain-ing Agreement for the remainder of their workinglives until they vacate same through retirement, res-ignation, death, or discharge for cause; -provided,however, in the event the Publisher permanently ceasespublication such guarantee will thereupon cease. . . .(e) In the event the Publisher merges with anyother publisher or acquires or consolidates its businessin any manner or changes its operation in any manner,such change of circumstances will in no manner ab-rogate or alter this job Guarantee, and any successoremployer, publishing company, or enterprise will befully bound by the terms of this Job Guarantee as ifsuch change or successor enterprise had been anoriginal party thereto.(g) The Job Guarantee will not be subject to† amendment or revision in future collective-bargain-ing negotiations. WASHINGTON STAR CO.393IV. THE REQUESTS FOR INFORMATION,A. The Written RequestBy letter dated September 4, William J. Boarman,president of the Union, wrote John Dawson, then direc-tor of human resources of Respondent, as follows:The recent news stories about the purchase of theWashington Star Building and equipment by theWashington Post has necessitated this letter.This is an official request by this organization for acopy of the purchase and sale agreement enteredinto by the Washington Star Company or Time Inc.and the Washington Post Company covering theabove-referred to transactionBoarman received no written reply to this request.B. The September 30 meetingAt a meeting on September 30 with Dawson to discussother matters, Boarman brought up his request for thesales agreement and reaffirmed it. There is some conflictamong the witnesses as to what then occurred, as dis-cussed in some detail below.•Boarman testified that at this meeting "[Dawson] saidthat if I could tell him what part of the document I wasinterested in, he could perhaps get that for me. But if Iwas asking him for the whole document, he thought theanswer would be 'no' . . I told John that I didn't knowwhat part of the document I wanted because I didn'tknow what it contained. And that we would have tohave the whole document. . . . I explained to him aboutthe successorship clause in the contract and the lifetimejob guarantees which were part of great importance tothe Union and its members, and that we needed that pur-chase and sale agreement to properly administer our con-tract and see if there had in fact been a violation of thoseclauS'es." Boarman asserts that after this explanation,Dawson "just reiterated his position that if we could tellhim what portion it was [that we wanted] . . . perhapshe could give it to us. But if it was the whole document,he thought the answer would be 'no,' and that's wherewe left it." 4The secretary-treasurer of the Union, Robert Petersen,who also attended this meeting, testified that Boarmanasked Dawson for a copy of the sales agreement "to as-certain whether or not [Respondent] had violated at leasttwo provisions of our negotiated agreement, one dealing,of course, with the successorship and one pertaining tothe lifetime job guarantee provision of the contract." Pe-tersen recalled that Dawson said that "he didn't think"he could secure a copy of the sales agreement, to whichthe union representatives replied that "it was absolutelyessential that we have a copy of it to ascertain whether4 At the hearing, Boarman testified that the sales agreement was neces-sary so that the Union could determine whether a grievance should befiled alleging that Respondent had violated the bargaining agreement Healso stated that the Union was not interested in the dollar amounts in-volved, and that if the document merely showed a' sale of assets andequipment, the Union would probably do nothing It is not indicated thatthis was stated at the September 30 meeting howeveror not a: violation' [of the collective-bargaining] had oc-curred." According to Petersen, Dawson "then saidsomething to the effect that if we could be specific aboutsome provision of the agreement; and we said wethought we were being specific, we had come to ascer-tain 'if a violation had occurred in those provisions wehave indicated." Petersen's recollection is that Dawsonended the discussion by saying that he would see whathe could do, but that Respondent never provided theUnion with the sales agreement.Dawson, on the other hand, denies that "at any timeduring this Meeting, the Union "ever provide[d] . . . areason for requesting" the sales agreement, testifying thathe does "not recall" Boarman raising the subject of thesuCcessorship clause with him during that meeting.Dawson testified that when Boarman, at this meeting,asked about the sales agreement, he (Dawson) told Boar-man that "I thought that turning over the entire docu-ment would be inappropriate, particularly since he hadnot given me any reasons as to why he wanted the docu-ment I further told him that if he could give me somespecific reasons as to why he wanted the document orparts of the document that I would pursue his request:95Dawson states that Boarman said he wanted the entiredocument.Though Dawson avers that he indicated to Boarman atthis meeting that some parts of the document might bedisclosed if the Union were more specific, he admits thathe did not indicate what parts he felt could not be dis-closed. Further, in seeming contradiction to his testimo-ny on direct examination, Dawson, on cross-examinationstated that he did not tell the Union that if they gave aspecific reason for their request, he would seek to obtainthe agreement for them, because, he says, at that time theUnion was seeking the entire document. Dawson says,"[w]hile I never argued with the fact that there may bespecific provisions of that purchase and sale agreementthat might have relevance to the Union's interest, I hadto know what those were before I could take a requestto [Respondent's management] to find out whether wecould get it or not."Finally, Zachery Fasman, one of Respondent's attor-neys, who was present at the meeting on September 30,recalls that Boarman asked if Respondent were going toprovide the Union with a copy of the sales agreement ashe had previously requested; that Dawson asked "whyhe wanted it"; and that, though Fasman does not recallthe specific words used, Boarman replied that he wantedto examine the document "an see if it was relevant to the5Dawson testified during the hearing that in the absence of "any spe-cific reason or reference why the Union wanted [the document), I wasunable to go back to management [of Respondent] and give them somecoherent reason why it was necessary [to honor the Union's request]",also that since parts of the sales agreement were "highly sensitive," Itcould not be released "unless we had some reason for their request"Later', however, Dawson admitted that he had cause to believe, and didassume, that the Union's request was based on the successorship and life-time job guarantee provisions in the bargaining agreement and, in fact, hehad discussed this with Respondent's management in connection with theUnion's request for the sales agreementFinally, contrary to the testimony set forth in the text, Dawson alsotestified that he did not ask Boarman 'at this meeting to specify the rea-sons the Union wanted the sales agreement 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract between the [Union] and the [Respondent]. "buthe says Boarman Aid not specify the provision in the bar-gaining agreement to which he had reference.6From my observatiOn of the witnesses, the nature oftheir testimony, and the record as a whole, I credit Boat-man and Petersen as to what Boarman told Dawson atthe September 30 meeting. It is clear from Dawson's tes-timony that it was fairly obvious that the Union's reasonfor requesting the sales agreement was rooted in the life-time job guarantee and successorship clauses of the bar-gaining agreement, and it was reasonable to assume thatwas the case. Indeed, he did so. If Dawson, in fact askedBoarman for the reasons for his request, as both Dawson(at one time) and Fasman testified, it is difficult to be-lieve that Boarman would have failed to give these rea-sons, which were so self-evident that Dawson says he in-ferred them. I do not find persuasive Respondent's argu-ment that Boarman was so preoccupied with securingthe document to' assist the' Union in bargaining with thePost that he refused or failed to give reasons for seekingthe document from Respondent.I was not favorably impressed with Dawson's testimo-ny, which as I have noted herein, tended to be inconsist-ent, and something less than candid, as when he insistedthat he was hindered in discussing with management theUnion's request for the sales agreement because he didnot know the reasons for the Union's request, though heconcedes that he had readily inferred those reasons; andhad discussed them with Respondent's management. Ihave given consideration to 'the fact that at the time hetestified Lawson had not been employed by Respondentfor nearly a year. Perhaps his memory was not as clearas it might have been. I have also considered Respond-ent's argument that it was hindered in cross-examiningBoarman by procedural rulings These are discussedhereinafter:•C. Respondent's Asserted Reasons for Refusing theUnion's RequestDawson was the only witness to testify concerningRespondent's reasons for refusing to give the Union thesales agreement. However, it is clear that he did not par-ticipate in that decision,9 nor was he engaged in the ne-gotiations between Respondent and the Post which ledto the sales agreement, which he did not see until afterhe had left Respondent's employ. Thus, Dawson's testi-mony on this point appears to be what he says Hoyt toldhim were the reasons for not complying with the Union'srequest.Originally, Dawson says, Respondent did not give theUnion the sales agreement because, when the Unionmade its request, the sales agreement had not actually6 However, Fasman also testified that during this meeting the Unionnever Offered a reason for requesting the document.7 Though Dawson testified that Boarman never gave any reason forseeking the sales agreement, it would appear from Fasman's testimonythat Boarman did say he wanted to enforce the bargaining agreementFasman, nevertheless, also asserts that Boarman gave no reason for hisrequest8 Dawson. at one point, testified that the publisher of the EveningStar, George Hoyt, made the decision to refuse the union request, afterconsultation with Dawson Elsewhere: Dawson asserted that he did notknow Who actually made that decisionbeen signed but, as he recalls, the agreement was signedbefore September 30.9 He also avers that at the outset itwas Respondent's position that the document was notrelevant to the Union's interest, since Respondent consid-ered it to be a sale of assets.At another point, Dawson testified that the reasons forRespondent's refusal were that the Union failed to givespecific reasons for requesting the document and, "addi-tionally, the contents of that document, or at least partsof that document were highly sensitive." When askedwhat he meant by the term "sensitive," Dawson ex-plained that (1) the document contained the sale priceand "the understandings and agreements" between theparties (not otherwise detailed), and (2) that other negoti-ations were going on simultaneous with Dawson's discus-sions with Boarman concerning' the sale of an editorialcomputer system and Respondent's fleet of trucks, and"to permit the document ... to go public or where' thepeople who were negotiating with the [Respondent] at'the point in time would have been damaging to our in-terests."" Dawson added that Respondent also "tookInto consideration" the wishes of the Post that the docu-ment be kept confidential. Dawson says that . the Post"felt it was to their disadvantage if the purchase price,the conditions under which the transfer of assets wasmade public."On cross-examination, when asked what reasons hewas given by Hoyt for refusing the Union's request,Dawson testified only that originally he was told that thesales agreement was in draft form and had not been exe-cuted, and later that there was an understanding betweenthe Post and Respondent "with respect to confidential-ity," and that "there was a great deal of information inthat document that would be of no interest, value, to the[Union].".Finally, testifying as to what he told the Union withrespect to Respondent's reasons for refusing the Union'srequest, Dawson stated, "I believe we talked about itgenerally I told [Boarman] there was some sensitive in-formation in that document that I felt was inappropriateto release . . . and that, as importantly, there was an un-derstanding between [Respondent] and The Post that thedocument would remain confidential."To summarize, Respondent's asserted reasons for refus-ing the Union's request for the sales agreement are thefollowing: First, the document had not been ,executed.This, of course, was no longer true as of September 30,when Respondent first answered the Union's request.Second, the Union failed to give specific reasons for therequest. This also, was no longer true after September30. Third, the Post did not want the agreement disclosed9 Respondent's brief (p 5) says that the "formal agreement" was exe-cuted September 25is I find this reference to asserted ongoing negotiations with Respond-ent vague and confusing At the hearing it was my impression that, atthis point, Dawson was referring to negotiations between Respondentand the Post But, by September 30, the sales agreement between thePost and Respondent was complete And, of course, "the people" whoDawson says were negotiating with Respondent would not have been thePost, since their management knew the terms of the sales agreement Onthe face of it, I am inclined to think that this was a make-weight thrownin by Dawson on the spur of the moment WASHINGTON STAR CO395because it contained the sales pfice and the termi andconditions of the transaction. These are terms whichDawson characterized as "highly sensitive." However,Respondent did not, so far as the record shows, indicateany intention to discuss these matters in any constructivedetail." Fourth, disclosure would interfere With Re-spondent's interests in certain unspecified negotiationswith some unidentified people, and lastly, Respondentdid not think that a great deal of the information in thedocument would be of interest or value to the Union.V THE ASSERTED PROCEDURAL ERRORSRespondent complains that the rejection of Boarman'saffidavit, offered by Respondent, deprived Respondent ofits "right to impeach the credibility of Mr. Boarman'shearing testimony" that he explained at the September 30meeting that the Union sought the sales agreement ,!`toassess the applicability of the successorship clause of thecollective bargaining agreement" (Br. 21.)Respondent also complains that revocation of its sub-poenas' to the Regional Director for Region 5 and to theUnion for information concerning the Union's dealingswith The Post, "severely handicap[ped] Respondent'sability to present relevant evidence in 'defense against[the complaint]" (Br. 11), asserting that "the subpoenaewere designed to secure information that would enable[Respondent] to prove that the [Union], in fact, was at-tempting to secure the agreement from [Respondent] foruse in bargaining with the Post."1. The subpoenas. From the outset of the hearing, ashas been noted, Respondent insisted that the Union, inseeking the sales agreement from, Respondent, desired touse the document in administering its bargaining agree-ment with The Post After much argument, it was ruledthat whether or not the sales agreement would assist theUnion in administering its contract with the Post was notrelevant ,or material to the resolution of the issue in thiscase, which is whether the document would assist theunion in administering its contract with Respondent.Thus, if it is shown that the sales agreement would likelyassist the Union in determining whether its contract withRespondent had been violated, it is of no consequencethat the information sought might be of use to the Unionfor other legitimate purposes as well As the Boardstated in Associated General Contractors of California, 242NLRB 891, 894 (1979).[I]t is well established that, where a union's requestfor information is for a proper and legitimate pur-pose, it cannot make any difference that there maybe other reasons for the request or that the datamay be but to other uses. Utica Observer-Dispatch,-Inc. v NL.R.B., 229 F 2d 575 (2d Cir. 1956)." It appears that Dawson offered to "pursue" the Union's request ifthey would tell him what parts of the agreement they wanted Boarmanreplied that since he did not know what was in the document, he couldnot tell what parts he wanted and, therefore, insisted on the entire docu-ment As the Supreme Court once observed, Respondent was, in essence,requiring the Union "to play a game of blind man's bluff" See NLRB vAcme Industrial Co, 385 U S 432, 438 fn 8 (1967)See also East Dayton Tool & Die Co., 239 NLRB 141, 142fn: 6 (1978).On the other hand, of course, if it were shown that theUnion's' request was relevant and necessary to theUnion's obligation to represent the unit employees, itwould also not make any difference whether the Unionmay have had any other purpose in mind, for in suchcase no obligation on Respondent's part would arise.For these reasons, and others set forth in the ordersissued on the Motions to Revoke Subpoenas, the motionsto revoke were granted and both subpoenas were re-voked.2. The affidavit. Respondent contends that it was pre-vented from placing in evidence Boarman's pretrial affi-davit with attachments, which, it is asserted, containprior statements inconsistent with his testimony in thisproceeding. As was pointed out to 'counsel at the hearing(Tr. 78, 86), the Federal Rules of Evidence (Rule 613(b))provide that "Extrinsic evidence of a prior inconsistentstatement by a witness is not admissible unless the wit-ness is given an opportunity to explain or deny the sameand the opposite party is afforded an opportunity to in-terrogate him thereon." See also NLRB v. Tahoe Vangas,517 F.2d 747 (9th Cir. 1975)So far as I have been able to determine, Respondentdoes not claim that there are any specific statements inBoarman's affidavit which are inconsistent with his testi-mony. Indeed, Respondent's counsel stated at the hearingthat he was "not concerned about the affidavit. What Iwant to do is examine the witness about documents at-tached [to the affidavit as] exhibits." (Tr. 78, see also Tr.52.) These exhibits were identified at the hearing as cor-respondence between the Union and The Post. From therecord I assume, and assumed in ruling on the offer ofthe affidavit, that these exhibits would show, in somedetail, that Boarman sought to secure from the Post acopy of the sales agreement between The Post and Re-spondent in order to administer the Union's separate bar-gaining agreement with the Post. Boarman testified tothis effect at the hearing.In essence, Respondent argues, not that the affidavitcontains any statements which are inconsistent withBoarman's testimony, but that the documents attachedthereto, if admitted, would show that the Union vigor-ously sought to obtain the sales agreement from the Post"for purposes having to do with the [Post]," which Re-spondent asserts is inconsistent with' Boarman's testimonythat he sought, the sales agreement from Respondent forpurposes having to do with Respondent. (Tr. 85-86.)On consideration of the above, and the record as awhole, I reaffirm the ruling rejecting Boarman's affidavitand attachments, on the basis that Respondent has notshown a sufficient basis for their admission within Rule613(b) set forth above, as interpreted in Vangas, supra.Analysis and ConclusionsAs stated by the Board in Westinghouse Electric Corp.,239 NLRB .106 at 107 (1978) (footnotes omitted):It is well established that a labor organization, obli-gated to represent employees in a: bargaining unit 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to their terms and conditions of em-ployment, is entitled to such information. from theemployer as may be relevant, and reasonably neces-sary to the proper execution of that obligation. Theright to such information exists not only for thepurpose of negotiating a contract, but also for thepurpose of administering a collective-bargainingagreement. The employer's obligation, in either in-stance, is predicated upon the need of the union forsuch information in order to provide intelligent rep-resentation of the employees. The test of the union'sneed for such information is simply a showing ofprobability that the desired information was rele-vant, and that it would be of use to the union incarrying out its statutory duties and responsibilities.The union need not demonstrate that the informa-tion sought is certainly relevant or clearly disposi-tive of the basic negotiating or arbitration issues be-tween the parties. The fact that the information is ofprobable or potential relevance is sufficient to giverise to an obligation on the part- of the employer toprovide it. The appropriate standard in determiningthe potential relevance of information -sought in aidof the bargaining agent's responsibility is a liberaldiscovery-type standard.See also Boeing Co., 182 NLRB 421 (1970), and casescited in both decisions.Respondent does not dispute these principles, butargues that in the circumstances of this case, the Union'srequest for information was not sufficiently specific toraise an obligation on Respondent's part to provide theinformation sought. This is based on its contention thatthe Union failed, or refused, to tell Respondent the pur-pose for which the Union needed the information, that is;that the Union needed the information in order to intelli-gently enforce its bargaining agreement, or specific por-tions of that agreement. It is not necessary here to con-sider whether, in the situation here presented, such speci-ficity was required. The facts show that -Respondentcould reasonably conclude from the facts at its disposalthat the Union wanted the information sought in order toadminister the "life-time job guarantee" and the "succes-sorship" provisions in the current bargaining agreementand, indeed, that Respondent, in fact, did assume thatwas the Union's purpose The Board has on several occa-sions held that such constructive notice is sufficient, -inthese circumstances, to raise an obligation on a 'respond-ent to provide the relevant information sought, see, e.g.,Brazos Electric Power Cooperative, 241 NLRB 1016, 1018-19 (1979); Westwood Import Co., 251 NLRB 1213 (1980),as is the notice of the Union's purposes which Respond-ent received at the hearing. See Brazos, supra.. In anyevent, as has been found, contrary to Respondent's posi-tion, the Union, in fact, did advise Respondent of its pur-poses in requesting the information sought.Nevertheless, Respondent argues that the sales-pur-chase agreement between Respondent and The Postsought by the Union is not relevant to the Union's en-forcement of the contract clauses set forth. Respondentinitially asserts that the sales agreement merely involvesliquidation of Respondent's assets pursuant to its decisionto terminate Respondent's operations, and has no bearingon the wages, hours, or working conditions of employeesin the bargaining unit who -were displaced when Re-spondent , ceased publication. Respondent . argues thatsince it had no obligation,to bargain with the Union con-cerning the decision to go out of business, it had no obli-gation to furnish the sales agreement which, it argues, "isrelevant only to that dectston."2 A major difficulty withthis argument and several like arguments asserted by Re-spondent is that it assumes a fact that may be critical tothe proceeding, i.e., whether the sales agreement is solelya sale of assets or may be, in whole or in part, a transac-tion within the successorship provision of the bargainingagreement. The Union says that if the sales agreement in-volves merely a transfer of assets, it probably will notpursue the matter. Respondent has so far refused to dis-close the agreement or any part of it. Thus, in absence ofdisclosure, the document appears to have a potential rel-evance to the enforcement of the bargaining agreementand is, therefore, relevant to the working conditions ofthe employees whose rights were established by thatagreement. As the Board stated in Westinghouse, supra, itis not necessary to find here that "the information soughtis certainly relevant or clearly dispositive of the basicissues between the parties," "Nile fact that the in-..formation is of probable or potential relevance is suffu-cent.",The Board has on a number of occasions _held thatwhere the union bargaining representative has receivedinformation that the employer may be subcontractingunit work or has or may be transferring its business toanother, the union is entitled, on appropriate request, toinformation bearing on that issue, so that the union mayproperly represent - the unit employees. See, e.g.,Westwood, supra; Air Express International Corp., 245NLRB 478 . (1979). Respondent, however, asserts thatthose cases involved transfer of "going concerns" (Br.15-16), which, it is 'argued, distinguishes those cases fromthe present matter. However, as Respondent has noted,each of these cases must be determined on its Own cir-cumstances (Br. 11). Here, the bargaining agreement pro-vides that in the case Respondent merges with another,or is acquired, "or consolidates its business . . . orchanges its operation in any manner," the resulting- pub-lisher shall be bound by the lifetime job guarantee in thebargaining agreement. Two facts- are self-evident, unitemployers who were guaranteed lifetime jobs by the bar-gaining agreement have been dismissed from their em-ployment by Respondent and, as part of the circum-stances involved, Respondent has transferred the build-ing in which these employees were employed- and appar-ently a major part 'of its equipment to another publisherby terms of a written document which Respondent re-fuses to disclose. In the circumstances there is not only aprobability that the sales agreement would be useful tothe Union in deciding whether to file a grievance onbehalf of the unit employees or take other action againstRespondent for failing to comply with the bargaining12 Respondent cites C Elton Johnson, 262 NLRB No 9 [rescinded byOrder dated June 11, 1982] which I find inapplicable to the situation inthis case WASHINGTON STAR CO397agreement,, but the,document is probably essential to thatpurpose."Respondent's reasons for refusing to disclose theagreement, considered at some length hereinabove, seemsto boil down to one point, that Respondent and The Postdid not want to disclose the sales prices and "the under-standings and agreements" between the parties In otherwords, Respondent says that the sales agreement was"confidential" and need not be disclosed, citing DetroitEdison Co. v. NLRB, 440 U.S. 301 (1979). In that case,the employer refused to disclose to the union directly cer-tain psychological test material used to determine wheth-er union-represented employees should be promoted, butagreed to disclose the material to a certified psychologistchosen by the union there involved. The employer alsorefused to give the- union test scores of employees whotook the tests, unless the employees specifically agreed towaive their right to confidentiality of this material TheBoard held that in both 'situations the material should bedisclosed directly to the union, subject only to a protec-tive order restricting disclosure of the material by theunion.The Supreme Court, first of all, found that the reason-ableness of the employer's concern for secrecy was notin question, a point not at all evident here." Because ofthe procedural posture in which the case was presented,the Supreme Court held, as to the psychological test ma-terial, only that the Board's remedy in ordering the testmaterial be given directly to the union, rather than to acertified psychologist, was in error. In respect to the testscores, the Court stated that the employer's conditionaloffer to disclose the test scores was warranted and rea-sonable in the circumstances.What is most evident in Detroit Edison, however, is thefact that at no time did the employer there claim thenght to absolutely refuse to provide the information ordocuments required by the union in the performance ofits duty to represent the employees, but in all situationsoffered the union reasonable means of securing the nec-essary information. See Air Express International Corp,supra. Here Respondent, though admitting that at leastparts of the sales document were relevant to the Union'sinterest, insisted on a unilateral privilege to withhold theentire document. Nor may Respondent's obligation toprovide the sales agreement be defeated by a privateagreement between Respondent and The Post, as Re-spondent claims. See General Electric Co. v. NLRB, 466F.2d 1177 (6th Cir. 1972); cf. Detroit Edison, supra, at348 (indicating that staturory duties cannot be defeatedby the standards of a private group)." Respondent also points out that the bargaining agreement providesthat its obligation to provide lifetime jobs under the bargaining agreementceased when Respondent ceased publication However, this is a matter ofcontract interpretation, in light of all the facts, to be made by the arbitra-tor, if a grievance is filed It is not my function to pass on the merits ofthe contract dispute14 One may have some appreciation for Respondent's desire to keepsecret the sales prices involved, but there is little to support a finding ofneed for such secrecy In any event, Respondent did not identify this as aconcern to the Union during their discussions At the hearing, the Unionmade clear that it was not interested in the sales prices Respondent con-tinues to refuse to disclose the material requestedOn the basis of the above, and the entire record, I findthat by failing and refusing to provide the Union withthe sales agreement between Respondent and The Post,Respondent violated Section 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The unit set forth in footnote 1 above is appropriatefor collective bargaining within the meaning of Section9(b) of the Act.4.At all times material to this proceeding the Unionhas been the exclusive representative of the employees inthe appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5; Respondent has violated and continues to violateSection 8(a)(5) and (1) of the Act by failing and refusingto grant the Union's demand for a copy of the salesagreement Respondent and The Washington Post Com-pany entered into between September 2 and September30, 1981, which is relevant and necessary to the Union'sobligation to ,administer and enforce its collective-bar-gaining agreement *with R Respondent6. The aforesaid unfair labor practices affect commercewithin, the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has violated andcontinues to violate the Act by failing and refusing togrant the Union's demand for a copy of the sales agree-ment between Respondent and The Washington PostCompany entered into in September 1981, it will be rec-ommended that Respondent cease and desist therefromand supply the Union, on request, with that document,provided, however, that Respondent may first deletetherefrom the sales prices contained therein. The Unionmay see, study, and use the information provided to theextent required to protect the rights of the unit employ-ees under the collective-bargaining agreement with Re-spondent, but shall not otherwise disclose the sales agree-ment to the employees or others.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edi5ORDERThe Respondent, The Washington Star Company,Washington, D.C., its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing to bargain collectively with Columbia Ty-pographical Union No. 101 by refusing to furnish theUnion with a copy of the sales-purchase agreement be-15 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 398DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDtween Respondent and The Washington Post Companyentered into during September 1981, or other informationrelevant and reasonably necessary to the Union's duty toadminister and enforce the collective-bargaining agree-ment between the Union and Respondent(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act.(a)Furnish to the Union, on request, a copy of thesales-purchase agreement between Respondent and TheWashington Post Company, entered into in September1981, in accordance with the provisions of the sectionentitled "The Remedy."(b)Mail to each employee in the 'appropriate unit cov-ered by Respondent's :collective-bargaining agreementwith the Union during August 1981,. at the employee'shome address, a copy of the attached nOtice Marked"Appendix."" Copies of said notice, on 'forms providedby the Regional Director fcir Region 5, ,after beingsigned by Respondent's authorized representative, shallbe immediately mailed to the employees designatedabove. Five additional signed copies shall be provided tothe Union for posting at its 'offices and meeting places,it desires.•16 If this Order is enforced by a.Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR 'RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theUnion by refusing to furnish the Union with the sales-purchase agreement.WE \vat_ NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guranteed by Section 7 of the Act. .WE WILL, on request, furnish to Columbia Typo-graphical Union No. 101 a copy of the sales-purchaseagreement entered into between The Washington StarCompany and The Washington Post Company duringSeptember 1981, in order to assist the Union in protect-ing the rights of employees in the composing room coy-ered by the Union's bargaining agreement with TheWashington Star CompanyTHE WASHINGTON STAR COMPANY-;